Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 14, 1997, convicting him of murder in the second degree, attempted murder in the second degree (three counts), and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the prosecutor’s improper comments during summation constitute reversible error. However, the defense counsel did not object to the majority of the comments at issue. Therefore, this argument is largely unpreserved for appellate review (see CPL 470.05 [2]). In any event, we find that the complained-of comments were either fair response to *385the defense summation, or not so prejudicial to have denied the defendant a fair trial (see People v Russo, 201 AD2d 512 [1994]; People v Ortiz, 167 AD2d 359 [1990]). Santucci, J.P., Krausman, Luciano and Fisher, JJ., concur.